                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                      IN THE UNITED STATES DISTRICT COURT                         November 26, 2019
                      FOR THE SOUTHERN DISTRICT OF TEXAS                           David J. Bradley, Clerk
                                HOUSTON DIVISION

ABELARDO JASSO, SR.,                          §
                                              §
                     Plaintiff,               §
                                              §
VS.                                           §    CIVIL ACTION NO. H-18-4624
                                              §
PENNYMAC LOAN SERVICES, LLC,                  §
et al.,                                       §
              Defendants.                     §


 ORDER ADOPTING MEMORANDA AND RECOMMENDATIONS, GRANTING
MOTIONS FOR SUMMARY JUDGMENT, GRANTING DEFAULT JUDGMENT, AND
             ORDERING PROPOSED FORM OF JUDGMENT

       The court has reviewed the Memoranda and Recommendations of United States

Magistrate Judge Christina Bryan signed on November 4, 2019, and has made a de novo

determination of Judge Bryan’s recommended dispositions. FED. R. CIV. P. 72(b); 28 U.S.C.

§ 636(b)(1)(C); United States v. Wilson, 864 F.2d 1219 (5th Cir. 1989). Based on the pleadings,

the record, and the applicable law, the court adopts the Memorandum and Recommendation on

the motions for summary judgment, (Docket Entry Nos. 16, 18, 25), as this court’s Memorandum

and Order. This court finds and concludes that summary judgment was properly granted. Judge

Bryan’s recommendations to grant summary judgment are consistent with and supported by the

applicable legal standards and with the summary judgment records.

       Based on the pleadings, the record, and the applicable law, the court also adopts the

Memorandum and Recommendation granting the amended motion for final default judgment,

(Docket Entry No. 29), as this court’s Memorandum and Order. This court finds and concludes

that default judgment was properly granted. Judge Bryan’s recommendation to grant final
default judgment is consistent with and supported by the applicable legal standards and with the

record evidence.

       No later than December 6, 2019, the defendants must submit a proposed form of final

judgment. Docket call is cancelled as unnecessary.

              SIGNED on November 26, 2019, at Houston, Texas.


                                            _______________________________________
                                                         Lee H. Rosenthal
                                                  Chief United States District Judge
